          Case 1:20-mc-00008-LM Document 1 Filed 01/31/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE




In Re: Roscoe Whitney                            Case No. 1:20-mc-8-LM

                         NOTICE OF PROVISIONAL SEAL



     The above noted matter has been provisionally sealed pending your

review.    If a motion to seal in accordance with the provisions of LR

83.12 is not filed by Monday, February 10, 2020, the case will be

unsealed.



                                                Daniel J. Lynch
                                                Clerk of Court

Date: January 31, 2020


Cc: James B. Reis, Esquire
